Citation Nr: 9936191	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  98-16 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for bilateral hearing loss 
and tinnitus.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  The veteran had active service from January 
1952 to January 1956. 


FINDING OF FACT

It is at least as likely as not that the veteran's bilateral 
high frequency sensorineural hearing loss and tinnitus were 
caused by noise exposure in service.  


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, bilateral 
high frequency sensorineural hearing loss and tinnitus were 
incurred in service.  38 U.S.C.A. § 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's service medical records are, for the most part, 
unavailable.  In such a case, the VA's duty to provide 
reasons and bases for its findings and conclusions, and to 
consider carefully the benefit of the doubt rule are 
heightened.  Milostan v. Brown, 4 Vet. App. 250, 252 (1993).  
The available service medical records, consisting of the 
veteran's separation examination report, noted that the 
veteran's ears and ear drums were normal, and his hearing was 
evaluated as being 15/15 bilaterally, based on the whispered 
voice test.  The veteran's DD-214 indicates that the veteran 
served in the United States Air Force on the flight line 
maintenance squadron, and that he received training as a jet 
and aircraft mechanic.

In June 1997, the veteran underwent a VA audiological 
evaluation.  The veteran complained of a history of bilateral 
hearing loss and tinnitus, beginning in 1992.  He reported 
that he was exposed to jet and aircraft engine noise while 
serving in the Air Force.  The audiology results showed the 
presence of hearing loss, for VA purposes.  See 38 C.F.R. 
§ 3.385 (1999).  The audiologist stated that the veteran 
displayed bilateral high frequency sensorineural hearing 
loss, mild to moderate in the right ear and mild to 
moderately severe in the left ear.  In addition, the examiner 
stated that the veteran reported bilateral, periodic 
tinnitus.  

The veteran was given a consultation with a VA physician in 
July 1997.  The veteran complained of a two to three year 
change in his hearing.  The physician diagnosed mild 
sensorineural hearing loss bilateral, and opined that the 
source of the hearing loss was "probably a combination of 
acoustic trauma while in service and presbycusis 
superimposed."  

In September 1999, the Board requested an opinion from a 
medical expert through the VA's Veterans Health 
Administration.  The expert was requested to review the 
medical evidence and to offer an opinion on whether it was at 
least as likely as not that the veteran's bilateral hearing 
loss, in whole or in part, resulted from acoustic trauma in 
service.  John Berardino, M.S., M.P.H., the Chief of the 
Audiology and Speech Pathology Service at a VA medical 
center, responded later in September 1999 that "it is my 
opinion that it is at least as likely as not that the 
patient's service exposure to noise may have contributed at 
least in part to his hearing loss and tinnitus."

In view the recent VA medical opinions that it is at least as 
likely as not that the veteran's bilateral high frequency 
sensorineural hearing loss and tinnitus, at least in part , 
to service noise exposure as a flight line mechanic, the 
veteran's claim is well grounded.  See Caluza v. Brown, 7 
Vet. App. 498, 506 (1995), aff'd 78 F.3d 604 (Fed.Cir. 1996) 
(table) (in part, for a service connection claim to be well 
grounded, there must be medical evidence of a nexus between 
an inservice disease or injury and a current disability).  

Despite medical evidence of either condition until many years 
after service, the veteran's service medical records appear 
to be incomplete and the recent medical opinions are 
uncontroverted.  Under the circumstances, the benefit-of-the-
doubt rule is for application.  Resolving such doubt in the 
veteran's favor, the Board concludes that the veteran's 
bilateral sensorineural hearing loss and tinnitus were 
incurred in service.  Accordingly, the veteran's claim for 
service connection is granted.  


ORDER

Service connection for bilateral hearing loss and tinnitus is 
granted.



		
	CHARLES E. HOGEBOOM 
	Member, Board of Veterans' Appeals



 

